Citation Nr: 0414712	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  The propriety of the initial disability rating for 
residuals of left (minor) hand injury, currently rated 
noncompensable.

2.  The propriety of the initial disability rating for 
recurrent ingrown toenails, currently rated noncompensable.

3.  The propriety of the initial disability rating for 
allergic rhinitis, currently rated noncompensable.

4.  The propriety of the initial disability rating for 
residuals of left foot injury, currently rated 
noncompensable.

5.  Entitlement to service connection for a bilateral 
shoulder disorder.

6.  Entitlement to service connection for residuals of cold 
injury, left hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active service from November 1980 to 
September 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran has since moved and 
his claim is now handled by the Salt Lake City, RO.


REMAND

In the October 2001 decision, the RO granted service 
connection for issues 1 through 4, and assigned a 0 percent 
or noncompensable rating for each disability.  The veteran 
perfected an appeal as to the percentage ratings assigned, 
contending that his symptoms warrant compensable ratings.  In 
that decision, the RO also denied service connection for a 
bilateral shoulder injury and cold weather injury of the left 
foot, noting that though shoulder and left foot injuries had 
been noted in service, no disability related to these claims 
was found on the veteran's VA examination in June 2001.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran has not been provided full and appropriate notice 
pursuant to the VCAA.  The RO has not sent the veteran 
correspondence which satisfies the current requirements of 
the VCAA with regard to notification concerning all six 
issues on appeal.  The appellant was not informed, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R § 3.159 as to the full 
requirements for VCAA notification, including that he should 
provide any evidence in the his possession that pertains to 
the claim.  His disclaimer dated in May 2001 that he was 
informed that he could send evidence which he felt was 
pertinent does not discharge the full duty upon VA to notify 
as set forth in recent case law clarifying the VCAA.  
Moreover, the September 2002 Statement of the Case does not 
include reference to the VA regulations effectuating the VCAA 
nor does it fully set forth the VCAA itself.  

Additional development is required in order to fulfill the 
duty to assist as set forth in the VCAA with regard to the 
four disability rating claims.  A VA medical examination was 
obtained in June 2001 from QTC in Fayetteville, North 
Carolina.  The veteran urges that his symptoms have worsened 
considerably in the almost three years since the examination, 
and his representative has pointed out that it is unclear if 
polyps noted in his examination are related to his service-
connected rhinitis.  The representative urges that if they 
are, the veteran is entitled to a higher rating.  The veteran 
urges that all pertinent law and regulations have not been 
applied, as pain and functional limitation have not been 
considered.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2003), pertaining to functional impairment.  
The Court held that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry should not to 
be limited to muscles or nerves.  These determinations 
should, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The veteran thus contends that the June 2001 VA examination 
is insufficient for rating purposes.  Therefore, due to the 
nature of the veteran's contentions as well as the date of 
the medical examinations, in order to determine whether there 
is increased symptomatology, indicative of the criteria for 
an increased ratings for the veteran's service-connected 
disorders on appeal, a medical opinion and assessment would 
be helpful.  If the veteran has had any treatment for his 
service-connected disorders on appeal since his claim began, 
that evidence should be sought.  

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran appropriate notice 
under the VCAA concerning his six claims.  
Such notice should 1) inform him about the 
information and evidence not of record that 
is necessary to substantiate the claim; 2) 
inform him about the information and 
evidence that VA will seek to obtain on his 
behalf; 3) inform him about the information 
or evidence that he is expected to provide; 
and 4) request or tell him to provide any 
evidence in his possession that pertains to 
the claim.

2.  Ask the veteran to identify all medical 
care providers that have recently treated 
him for his four service-connected disorders 
on appeal.  Obtain all relevant records 
identified by the veteran which are not 
already part of the claims file.  

3.  After obtaining as many of the above 
records as possible, afford the veteran a VA 
examination appropriate to his four service-
connected disorders on appeal.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

The examiner should render an opinion as to 
the current manifestations and severity of 
the disorders.  The examiner should discuss 
pain and limitation of function and note 
whether there is either actual limitation of 
motion or the functional equivalent of 
limitation of motion due to less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination, and 
pain on movement.  See DeLuca, 8 Vet. App. 
202..  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.    

5.  Readjudicate the veteran's six claims, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with 
respect to any of the claims remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental statement 
of the case and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




